Citation Nr: 0637256	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to July 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in April 2004.  In that decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective from the date of the veteran's claim in September 
2003.  The veteran appeals the initial 30 percent rating.  
The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO in March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Notice sent 
to the veteran in March 2006 was inadvertently sent to the 
wrong address.  

At his March 2006 hearing, the veteran testified before the 
undersigned that his PTSD is worse than reflected in the 
medical records.  The veteran argued that his symptoms 
warrant a 50 percent schedular rating.  Specifically, he 
reported that he attempted suicide by hanging himself from a 
tree but one of his friends saw him and saved him.  He 
testified that he was currently receiving treatment from his 
private treating doctor, Dr. R. C. of KU Med West.  He stated 
that Dr. C. has observed that he self-medicates his PTSD 
symptoms with large amounts of alcohol.  Dr. C. has placed 
him on various psychiatric medications for PTSD.  Records in 
the claims folder from Dr. C., show treatment dated in 
January and February 2005.  

It has been almost three years since the January 2004 VA 
examination assessing the manifestations of the veteran's 
service-connected PTSD.  Considering the recent arguments and 
alleged treatment for symptom amplification, an updated 
examination would be helpful in assessing the current 
manifestations of the disorder for schedular rating purposes.  
Finally, it appears there are additional, more recent records 
from Dr. C. that are relevant to the veteran's claim.  VA has 
a duty to request these records.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA or non-VA, who 
treated the veteran for PTSD since 2004.  
Of particular interest are records from 
Dr. R.C. of KU Med West, dated since 
February 2005.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination, to be performed 
by a psychiatrist or a psychologist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his occupational and 
social functioning.  In so doing, the 
examiner is asked to discuss the findings 
in the context of the veteran's work 
history.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.

The examiner is to indicate in the 
report, which of the following 
descriptions: (a), (b), (c), or (d) most 
closely approximates the impairment 
caused by the PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name; or

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; or 

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; or

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).
Adequate reasons and bases supporting the 
opinion rendered should be included in 
the statement of the examiner.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Finally, the RO is to readjudicate 
the veteran's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


